SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office of the
Clerk for the convenience of the reader. It has been neither reviewed nor approved by the
Court. In the interest of brevity, portions of an opinion may not have been summarized.

                     State v. Dwight M. Nelson (A-60-17) (080159)

Argued January 28, 2019 -- Decided May 8, 2019

FERNANDEZ-VINA, J., writing for the Court.

      In this appeal, the Court considers whether the wait for a canine unit’s arrival
prolonged defendant’s traffic stop, and if so, whether the delay was justified by
independent reasonable and articulable suspicion that defendant possessed drugs.

        New Jersey State Police (NJSP) Detective Jason Kazan learned that the Bureau of
Alcohol, Tobacco, and Firearms (ATF) had passed along a tip that a silver Infinity FX35
with a particular plate driven by an African-American male would be traveling on the
Turnpike and transporting a large quantity of marijuana. Thirteen minutes after receiving
the tip, the NJSP spotted the car and made a traffic stop, citing the driver for failing to
maintain his lane and following another vehicle too closely, both Title 39 violations.

        Detective Kazan noticed an overwhelming smell of air freshener emanating from
defendant Dwight Nelson’s vehicle and saw “Febreze” air fresheners located in several
areas of the car. Based on his training and experience, Detective Kazan testified that air
fresheners can be used as a masking agent for drugs. Nelson was then asked to step out
of his car, where he was administered his Miranda warnings. Once Detective Kazan
began speaking with Nelson, he noticed that Nelson was sweating profusely, appeared
visibly nervous, and was shaking and trembling. Detective Kazan also testified that
Nelson’s story about where he was going changed during their conversation. At first,
Nelson told the detective he had been in the Bronx to visit his aunt and was now on his
way to Philadelphia to visit his cousin, but later Nelson stated he had been visiting his
cousin in New York and was heading to Philadelphia to visit a friend. Detective Kazan
noticed that Nelson’s car was devoid of any personal belongings, aside from two very
large bundles in the cargo hold of the car. Detective Kazan asked Nelson what the bags
contained, and Nelson stated they contained shoes from a store he was closing. Nelson
admitted that he had been previously arrested for possession of marijuana.

       Based on his belief that Nelson’s car contained narcotics, Detective Kazan asked
Nelson for permission to search the vehicle, but Nelson denied the request. Detective
Kazan testified that he believed there was “reasonable articulable suspicion [that] there
was crime afoot” and called for a canine unit to be brought to the scene at 7:21 p.m.


                                             1
       The canine arrived at 7:58 p.m. and conducted a sniff of Nelson’s vehicle. The
canine alerted the officers to the presence of narcotics in the rear hatch of the vehicle.
Detective Kazan then placed Nelson under arrest and called for a tow truck. At 11:15
p.m., Detective Kazan secured a search warrant and conducted a search of Nelson’s
vehicle, which led to the discovery of eighty pounds of marijuana.

       Nelson moved to suppress the evidence found in his vehicle. The motion court
recognized that “Detective Kazan extended the length of time of the initial motor vehicle
stop and expanded the scope of the search beyond the limits of the motor vehicle stop,”
but determined that Detective Kazan had reasonable and articulable suspicion to do so.
The court denied Nelson’s motion, and Nelson pled guilty to possession of marijuana
with intent to distribute.

       On appeal, the Appellate Division affirmed but stated that “the use of the canine
unit did not prolong the stop more than reasonably required to complete [the] Title 39
enforcement mission.”

       The Court granted Nelson’s petition for certification. 233 N.J. 211 (2018).

HELD: Nelson’s traffic stop was prolonged as he waited for the arrival of the canine
unit, but the officers had developed the reasonable and articulable suspicion necessary to
prolong the stop under State v. Dunbar, 229 N.J. 521, 540 (2017). The Court therefore
affirms as modified the Appellate Division’s determination that the evidence seized
during the car’s subsequent search should not be suppressed.

1. The Fourth Amendment of the Federal Constitution and Article I, Paragraph 7 of the
New Jersey Constitution guarantee the right to be free from unreasonable searches and
seizures. “A lawful roadside stop by a police officer constitutes a seizure under both the
Federal and New Jersey Constitutions.” Dunbar, 229 N.J. at 532. During a lawful traffic
stop, a police officer is permitted to “inquire into matters unrelated to the justification for
the traffic stop.” Id. at 533. If, during the course of the stop or as a result of the
reasonable inquiries initiated by the officer, the circumstances give rise to suspicions
unrelated to the traffic offense, an officer may broaden the inquiry and satisfy those
suspicions. (pp. 12-13)

2. The Court held in Dunbar that “an officer does not need reasonable suspicion
independent from the justification for a traffic stop in order to conduct a canine sniff.”
229 N.J. at 540. However, “an officer may not conduct a canine sniff in a manner that
prolongs a traffic stop beyond the time required to complete the stop’s mission, unless he
possesses reasonable and articulable suspicion to do so.” Ibid. “In other words, in the
absence of such suspicion, an officer may not add time to the stop.” Ibid. (pp. 13-14)




                                               2
3. In this case, it is established that the initial traffic stop was a lawful response to the
Title 39 violations Detective Kazan observed. Two determinations must therefore be
made: whether the wait for the canine unit’s arrival prolonged Nelson’s traffic stop, and,
if so, whether the delay was justified by independent reasonable and articulable suspicion
that Nelson possessed drugs at that time. Regarding the first determination, “[t]he critical
question . . . is . . . whether conducting the sniff . . . add[ed] time to . . . the stop.” Id. at
536. Here, after Nelson denied the detectives consent to search his vehicle, the detectives
then “added time” to Nelson’s traffic stop when they required him to wait thirty-seven
minutes for the arrival of the canine unit. (pp. 14-15)

4. The Court therefore considers whether a reasonable and articulable suspicion beyond
that which justified the stop supported the canine sniff. As Detective Kazan testified, he
believed there was “reasonable articulable suspicion [that] there was crime afoot” based
on the following factors: (1) the initial tip from ATF; (2) the moving violations
observed; (3) Nelson’s nervous behavior; (4) Nelson’s conflicting trip itinerary; (5) the
lack of any personal belongings in the vehicle; (6) the large bags in the cargo hold;
(7) Nelson’s admission of prior narcotics arrests; and (8) the overwhelming smell of air
freshener. The detective’s observations, taking into account his training and experience,
suggested criminal activity and provided the reasonable suspicion necessary to prolong
Nelson’s stop to await the arrival of the canine unit. (pp. 15-16)

       AFFIRMED AS MODIFIED.

CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN, PATTERSON,
SOLOMON, and TIMPONE join in JUSTICE FERNANDEZ-VINA’S opinion.




                                                3
       SUPREME COURT OF NEW JERSEY
             A-60 September Term 2017
                       080159


                 State of New Jersey,

                Plaintiff-Respondent,

                          v.

                 Dwight M. Nelson,
                a/k/a Nelson Dwight,

                Defendant-Appellant.

        On certification to the Superior Court,
                  Appellate Division .

       Argued                      Decided
   January 28, 2019               May 8, 2019


Alicia J. Hubbard, Assistant Deputy Public Defender,
argued the cause for appellant (Joseph E. Krakora, Public
Defender, attorney; Alicia J. Hubbard, of counsel and on
the briefs).

Jane C. Schuster, Deputy Attorney General, argued the
cause for respondent (Gurbir S. Grewal, Attorney
General, attorney; Jane C. Schuster, of counsel and on the
briefs, and Michele C. Buckley, Special Deputy Attorney
General/Acting Union County Assistant Prosecutor, on
the briefs).

Tess Borden argued the cause for amicus curiae
American Civil Liberties Union of New Jersey (American
Civil Liberties Union of New Jersey Foundation,


                          1
             attorneys; Tess Borden, Alexander Shalom, Edward
             Barocas and Jeanne LoCicero, on the brief).


       JUSTICE FERNANDEZ-VINA delivered the opinion of the Court.


       In this appeal, the Court considers whether the wait for a canine unit’s

arrival prolonged defendant’s traffic stop, and if so, whether the delay was

justified by independent reasonable and articulable suspicion that defendant

possessed drugs.

       In October 2014, a New Jersey State Police (NJSP) detective received an

anonymous tip from the Bureau of Alcohol, Tobacco, and Firearms (ATF),

stating that a silver Infinity FX35 with a particular license plate driven by an

African-American male would be traveling on the New Jersey Turnpike and

transporting a large quantity of marijuana. Thirteen minutes after receiving

the tip, the NJSP spotted the car and made a traffic stop, citing the driver for

failing to maintain his lane and following another vehicle too closely.

       During the traffic stop, NJSP Detective Jason Kazan asked defendant

Dwight Nelson to exit his vehicle and read him his Miranda1 rights. Detective

Kazan noticed an overwhelming smell of air freshener emanating from

Nelson’s vehicle and that Nelson seemed nervous and sweaty during the



1
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                        2
interaction. Detective Kazan also found it suspicious that there were two large

bags in the cargo hold of Nelson’s car and that Nelson’s story regarding his

travel plans changed during questioning.

      Detective Kazan asked Nelson to consent to a search of his vehicle,

which Nelson refused. Shortly thereafter, Detective Kazan called for a canine

unit to come to the scene. Thirty-seven minutes later, a canine unit arrived and

the canine alerted the detective to the presence of narcotics in Nelson’s car.

After Nelson was arrested, the NJSP obtained a warrant and searched his

vehicle, finding eighty pounds of marijuana.

      Nelson filed a motion to suppress the evidence discovered in his vehicle,

claiming the police improperly extended the motor vehicle stop beyond its

mission and without reasonable suspicion in order to transport a canine unit to

the scene. The trial court rejected that argument and denied Nelson’s motion,

concluding that “Detective Kazan had reasonable and articulable suspicion to

request the presence of a drug-sniffing dog” and that therefore “the extension

of the traffic stop to effectuate the dog-sniff was lawful under New Jersey

law.” The Appellate Division affirmed but stated that “the use of the canine

unit did not prolong the stop more than reasonably required to complete [the]

Title 39 enforcement mission.”




                                        3
      We conclude that Nelson’s traffic stop was prolonged as he waited for

the arrival of the canine unit, but that the officers had developed the reasonable

and articulable suspicion necessary to prolong the stop under State v. Dunbar,

229 N.J. 521, 540 (2017). We therefore affirm as modified the Appellate

Division’s determination that the evidence seized during the car’s subsequent

search should not be suppressed.

                                        I.

                                       A.

      On October 10, 2014, at approximately 6:30 p.m., NJSP Detective Jason

Kazan learned that ATF in Cranbury had passed along a tip relating to a

vehicle that was expected to be traveling through New Jersey. ATF provided

the following information: a silver Infinity FX35 with a Florida registration

and a specifically identified license plate number would be driven by an

African-American male on the Turnpike from New York to Pennsylvania

carrying a large amount of marijuana. The identities of both the tipster and

ATF agent who passed along the tip are unknown.

      After learning this information, Detective Kazan and two additional

detectives went out in an unmarked police vehicle in an attempt to intercept

the vehicle while it traveled on the Turnpike. Detective Kazan eventually




                                        4
located Nelson’s vehicle on the Turnpike and pulled him over at approximately

6:43 p.m. for violating Title 39 traffic laws. 2

      Nelson lowered his driver-side window and Detective Kazan “was

immediately overwhelmed by the smell of air fresheners emanating from the

vehicle.” Detective Kazan also saw “Febreze” air fresheners located in several

areas of the car. Based on his training and experience, Detective Kazan

testified that air fresheners can be used as a masking agent for drugs. Nelson

was then asked to step out of his car, where he was administered his Miranda

warnings.

      Once Detective Kazan began speaking with Nelson, he noticed that

Nelson was sweating profusely, appeared visibly nervous, and was shaking and

trembling. Detective Kazan also testified that Nelson’s story about where he

was going changed during their conversation. At first, Nelson told the

detective he had been in the Bronx to visit his aunt and was now on his way to

Philadelphia to visit his cousin, but later Nelson stated he had been visiting his

cousin in New York and was heading to Philadelphia to visit a friend. Nelson




2
  Nelson was ultimately cited for three Title 39 violations: following another
vehicle too closely, contrary to N.J.S.A. 39:4-89; unsafely changing lanes,
contrary to N.J.S.A. 39:4-88(b); and operating a motor vehicle while in
possession of narcotics, contrary to N.J.S.A. 39:4-49.1.
                                          5
failed to give exact addresses of the individuals whom he visited, in both

instances.

      During this exchange, Detective Kazan noticed that Nelson’s car was

devoid of any personal belongings, aside from two very large bundles in the

cargo hold of the car. Detective Kazan asked Nelson what the bags contained,

and Nelson stated they contained shoes from a store he was closing. During

their conversation, Nelson also admitted that he had been previously arrested

for possession of marijuana.

      Based on his belief that Nelson’s car contained narcotics, Detective

Kazan asked Nelson for permission to search the vehicle, but Nelson denied

the request. Detective Kazan testified that he believed there was “reasonable

articulable suspicion [that] there was crime afoot” based on the following

factors: (1) the initial tip from ATF; (2) the moving violations observed; (3)

Nelson’s nervous behavior; (4) Nelson’s conflicting accounts of his trip

itinerary; (5) the lack of any personal belongings in the vehicle; (6) the large

bags in the cargo hold; (7) Nelson’s admission of prior narcotics arrests; and

(8) the overwhelming smell of air freshener.

      Considering those factors, Detective Kazan called for a canine unit to be

brought to the scene at 7:21 p.m. The canine arrived at 7:58 p.m. and

conducted a sniff of Nelson’s vehicle. The canine alerted the officers to the


                                        6
presence of narcotics in the rear hatch of the vehicle. Detective Kazan then

placed Nelson under arrest and called for a tow truck.

      The detectives transported the vehicle to the Newark Police Station and

proceeded with an application for a search warrant. At 11:15 p.m., Detective

Kazan secured a search warrant and conducted a search of Nelson’s vehicle. A

search of the vehicle led to the discovery of eighty pounds of marijuana

located in the two bundles, and Detective Kazan issued citations for Nelson’s

two traffic violations and for driving while in possession of narcotics.

                                        B.

      On September 28, 2015, the parties appeared before the trial court for a

motion to suppress the evidence found in Nelson’s vehicle. In his motion,

Nelson contended that the motor vehicle stop and subsequent search of his

vehicle violated his Fourth Amendment rights. Detective Kazan was the only

witness to testify at the suppression hearing.

      The motion court analyzed one issue relevant to this appeal: whether the

extension of the traffic stop to allow for the dog-sniff of Nelson’s vehicle was

constitutional. The motion court recognized that “Detective Kazan extended

the length of time of the initial motor vehicle stop and expanded the scope of

the search beyond the limits of the motor vehicle stop.” The court determined,

however, that Detective Kazan had reasonable and articulable suspicion to do


                                        7
so based upon the independently corroborated information provided by ATF,

along with Nelson’s nervous behavior, Nelson’s conflicting itinerary

statements, the presence of large bags in the car’s cargo area, Nelson’s

admission of prior arrests, and the car’s strong odor of air fresheners.

        On November 2, 2015, Nelson pled guilty to first-degree possession of

marijuana with intent to distribute, contrary to N.J.S.A. 2C:35-5(a)(1), in a

quantity over twenty-five pounds, contrary to N.J.S.A. 2C:35-5(b)(10)(a). The

court sentenced Nelson to a term of six years’ imprisonment with twenty-seven

months of parole ineligibility and imposed the mandatory fines and penalties.

Nelson appealed the denial of his motion to suppress pursuant to Rule 3:5-

7(d).

        On appeal, Nelson argued that the wait for the canine unit’s arrival

unreasonably prolonged his detention. The Appellate Division rejected

Nelson’s argument. The panel accepted the motion court’s factual findings

that Nelson refused to consent to a search of his car at 7:21 p.m. and the canine

unit arrived at 7:58 p.m. The panel also turned to this Court’s ruling in Dunbar

that an officer cannot “conduct a canine sniff in a manner that prolongs a

traffic stop beyond the time required to complete the stop’s mission, unless he

possesses reasonable and articulable suspicion to do so.” (quoting 229 N.J. at

540). The panel considered the circumstances and timeline of the stop in this


                                         8
case and concluded that “the use of the canine unit did not prolong the stop

more than reasonably required to complete [the] Title 39 enforcement action.”

The panel thus affirmed what it characterized as the motion judge’s finding

that “the canine search did not unreasonably prolong the Title 39 enforcement

stop” and that the evidence therefore should not be suppressed.

      Nelson sought certification from this Court, which we granted. 233 N.J.

211 (2018). This Court also granted the American Civil Liberties Union of

New Jersey (ACLU) leave to appear as amicus curiae.

                                       II.

                                       A.

      Nelson contends that the thirty-seven minutes between his denial of

consent to search his vehicle and the arrival of the canine unit unlawfully

extended the motor vehicle stop. Nelson argues that the Appellate Division

inappropriately determined that the time waiting for the arrival of the canine

unit did not unreasonably prolong the Title 39 enforcement stop. Nelson

further argues that the totality of the circumstances surrounding the motor

vehicle stop in this case did not create the reasonable and articulable suspicion

necessary for the police to extend the stop under Dunbar.

                                       B.




                                        9
      The arguments presented by the ACLU largely echo those made by

Nelson. The ACLU asserts that the canine sniff was impermissible because it

unlawfully extended the length of the motor vehicle stop.

      First, the ACLU relies upon Dunbar to argue that any prolongation of the

motor vehicle stop rendered the canine search unconstitutional without

independent reasonable and articulable suspicion to extend the detention. The

ACLU suggests that the question in this case is not whether the extension of

the traffic stop was “too long,” but rather “whether the canine sniff prolonged

the stop at all.” Next, the ACLU argues that the canine sniff was not justified

because neither the anonymous tip nor Nelson’s behavior during the traffic

stop created a reasonable articulable suspicion of criminal activity.

                                       C.

      The State argues that when considering the totality of the circumstances,

the police had reasonable and articulable suspicion to extend Nelson’s motor

vehicle stop. Specifically, the State contends that the combination of ATF tip,

the “overwhelming odor of air freshener” emanating from Nelson’s car,

Nelson’s nervous behavior, Nelson’s conflicting stories, and Nelson’s previous

narcotics arrests established the reasonable articulable suspicion necessary

under Dunbar to extend the length of Nelson’s detention.

                                       III.


                                       10
      “When an appellate court reviews a trial court’s decision on a motion to

suppress, the reviewing court defers to the trial court’s factual findings,

upholding them ‘so long as sufficient credible evidence in the record supports

those findings.’” In Interest of J.A., 233 N.J. 432, 445 (2018) (quoting State v.

Gonzales, 227 N.J. 77, 101 (2016)). “An appellate court ‘should give

deference to those findings of the trial judge which are substantially influenced

by [the] opportunity to hear and see the witnesses and to have the “feel” of the

case, which a reviewing court cannot enjoy.’” State v. Elders, 192 N.J. 224,

244 (2007) (quoting State v. Johnson, 42 N.J. 146, 161 (1964)).

      “An appellate court should not disturb the trial court’s findings merely

because ‘it might have reached a different conclusion were it the trial tribunal’

or because ‘the trial court decided all evidence or inference conflicts in favor

of one side’ in a close case.” Ibid. (quoting Johnson, 42 N.J. at 162). “The

governing principle, then, is that ‘[a] trial court’s findings should be disturbed

only if they are so clearly mistaken that the interests of justice demand

intervention and correction.’” State v. Robinson, 200 N.J. 1, 15 (2009)

(alteration in original) (quoting Elders, 192 N.J. at 244).

                                       IV.

                                        A.




                                        11
      The Fourth Amendment of the Federal Constitution and Article I,

Paragraph 7 of the New Jersey Constitution guarantee the right to be free from

unreasonable searches and seizures. U.S. Const. amend. IV; N.J. Const. art. I,

¶ 7. “Those provisions impose a standard of reasonableness on the exercise of

discretion by government officials to protect persons against arbitrary

invasions.” State v. Maristany, 133 N.J. 299, 304 (1993).

      “A lawful roadside stop by a police officer constitutes a seizure under

both the Federal and New Jersey Constitutions.” Dunbar, 229 N.J. at 532. “To

be lawful, an automobile stop ‘must be based on reasonable and articulable

suspicion that an offense, including a minor traffic offense, has been or is

being committed.’” State v. Bacome, 228 N.J. 94, 103 (2017) (quoting State v.

Carty, 170 N.J. 632, 639-40, modified on other grounds, 174 N.J. 351 (2002)).

      During a lawful traffic stop, a police officer is permitted to “inquire ‘into

matters unrelated to the justification for the traffic stop,’” Dunbar, 229 N.J. at

533 (quoting Arizona v. Johnson, 555 U.S. 323, 333 (2009)), and “may make

‘ordinary inquiries incident to [the traffic] stop,’” ibid. (alteration in original)

(quoting Rodriguez v. United States, 575 U.S. ___, 135 S. Ct. 1609, 1615

(2015)). “If, during the course of the stop or as a result of the reasonable

inquiries initiated by the officer, the circumstances ‘give rise to suspicions

unrelated to the traffic offense, an officer may broaden [the] inquiry and


                                         12
satisfy those suspicions.’” State v. Dickey, 152 N.J. 468, 479-80 (1998)

(alteration in original) (quoting United States v. Johnson, 58 F.3d 356, 357-58

(8th Cir. 1995)).

                                         B.

      “[A] canine sniff is sui generis and does not transform an otherwise

lawful seizure into a search that triggers constitutional protections.” Dunbar,

229 N.J. at 538 (citing United States v. Place, 462 U.S. 696, 706-07 (1983)).

“Canine sniffs do not involve the unveiling of noncontraband items that would

otherwise remain unexposed to public view and signal only the presence or

absence of illegal items.” Id. at 539 (citing Place, 462 U.S. at 707). “Canine

sniffs therefore constitute a unique procedure that is less intrusive than a

search.” Ibid.

      As a result, we held in Dunbar that “an officer does not need reasonable

suspicion independent from the justification for a traffic stop in order to

conduct a canine sniff.” 229 N.J. at 540. However, “an officer may not

conduct a canine sniff in a manner that prolongs a traffic stop beyond the time

required to complete the stop’s mission, unless he possesses reasonable and

articulable suspicion to do so.” Ibid. “In other words, in the absence of such

suspicion, an officer may not add time to the stop.” Ibid. “The critical

question . . . is not whether [a] dog sniff occurs before or after the officer


                                        13
issues a ticket . . . but whether conducting the sniff ‘prolongs’ -- i.e., adds time

to -- ‘the stop.’” Id. at 536 (second ellipsis in original) (quoting Rodriguez,

135 S. Ct. at 1616).

                                         V.

      In this case, it is established that the initial traffic stop was a lawful

response to the Title 39 violations Detective Kazan observed. We must

therefore make two determinations: whether the wait for the canine unit’s

arrival prolonged Nelson’s traffic stop, and, if so, whether the delay was

justified by independent reasonable and articulable suspicion that Nelson

possessed drugs at that time.

      Regarding the first determination, “[t]he critical question . . . is . . .

whether conducting the sniff . . . add[ed] time to . . . the stop.” Dunbar, 229

N.J. at 536 (internal quotation marks omitted) (quoting Rodriguez, 135 S. Ct.

at 1616). Here, after Nelson denied the detectives consent to search his

vehicle, the detectives then “added time” to Nelson’s traffic stop when they

required him to wait thirty-seven minutes for the arrival of the canine unit. It

is worth noting that the stop was made on the New Jersey Turnpike, a limited-

access highway, thus necessitating a longer period of time for the canine unit

to arrive on the scene. Nelson’s stop was nonetheless prolonged -- it exceeded




                                         14
the time needed to accomplish the “tasks tied to the traffic infraction[s].”

Rodriguez, 135 S. Ct. at 1614.

      We therefore consider whether a reasonable and articulable suspicion

beyond that which justified the stop supported the canine sniff. See Dunbar,

229 N.J. at 540 (“[I]f an officer has articulable reasonable suspicion

independent from the reason for the traffic stop that a suspect possesses

narcotics, the officer may continue a detention to administer a canine sniff.”).

      As Detective Kazan explained at the suppression hearing, he believed

there was “reasonable articulable suspicion [that] there was crime afoot” based

on the following factors: (1) the initial tip from ATF; (2) the moving

violations observed; (3) Nelson’s nervous behavior; (4) Nelson’s conflicting

trip itinerary; (5) the lack of any personal belongings in the vehicle; (6) the

large bags in the cargo hold; (7) Nelson’s admission of prior narcotics arrests;

and (8) the overwhelming smell of air freshener.

      “In determining whether reasonable suspicion exists, a court must

consider ‘the totality of the circumstances -- the whole picture.’” State v.

Stovall, 170 N.J. 346, 361 (2002) (quoting United States v. Cortez, 449 U.S.

411, 417 (1981)). To appropriately view the “whole picture,” the Court must

not engage in a “divide-and-conquer” analysis by looking at each fact in

isolation. District of Columbia v. Wesby, 583 U.S. ___, 138 S. Ct. 577, 588


                                        15
(2018). The reasonable suspicion inquiry also considers the officers’

background and training, and permits them “to draw on their own experience

and specialized training to make inferences from and deductions about the

cumulative information available to them that ‘might well elude an untrained

person.’” United States v. Arvizu, 534 U.S. 266, 273 (2002) (quoting Cortez,

449 U.S. at 418).

      Here, already informed by the tip from ATF, Detective Kazan was

confronted with the “overwhelming odor of air freshener” emanating from

Nelson’s car which, coupled with the detective’s observations, taking into

account his training and experience, suggested criminal activity. We find that

these factors, in conjunction with the other observations Detective Kazan

discussed in his testimony, provided the detective with the reasonable

suspicion necessary to prolong Nelson’s stop as they awaited the arrival of the

canine unit.

                                      VI.

      For the reasons stated herein, we affirm as modified the judgment of the

Appellate Division.



    CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN,
PATTERSON, SOLOMON, and TIMPONE join in JUSTICE FERNANDEZ-
VINA’S opinion.


                                      16